  Case 1:19-cv-06059-RA-BCM Document 50 Filed 10/27/20 Page 1 of 1



                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK


 Cheung Shan Li, Stalin
 Pizarro, and Paola Pizarro,

                  Plaintiffs,             DOCKET NO. 19-cv-6059
                                                (RA) (BCM)
              - vs. –

 U.S. Jewelry House, Ltd.,                       JUDGMENT
 Pinky World Inc., and Woi
 Yung Choi,

                  Defendants.



     A notice of acceptance of a Rule 68 Offer of Judgment
having been filed on August 31, 2020; and Defendants U.S.
Jewelry House, Ltd. and Pinky World Inc. having offered
Plaintiffs Cheung Shan Li, Stalin Pizarro, and Paola Pizarro
to take a judgment against them; it is

      ORDERED and ADJUDGED THAT Judgment is entered in favor
of Plaintiffs Cheung Shan Li, Stalin Pizarro, and Paola
Pizarro and against Defendants U.S. Jewelry House, Ltd. and
Pinky World Inc., jointly and severally, in the sum of $27,000
(Twenty-Seven Thousand Dollars and Zero Cents) inclusive of
attorneys’ fees, costs, and prejudgment interest accrued to
date.


Dated: October 27, 2020




                            _______________________________
                            Hon. Ronnie Abrams, U.S.D.J.
